Citation Nr: 0710841	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  97-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for cervical radiculopathy on a secondary basis.  
This case was previously before the Board in August 1999, at 
which time it confirmed the denial of service connection for 
a disability of the cervical spine on a secondary basis.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated September 27, 2000, granted a Joint Motion for Partial 
Remand and for Stay of Proceedings, and vacated the Board's 
August 1999 decision.  In June 2001 and again in October 
2003, the Board remanded the veteran's claim.  By decision 
dated in July 2005, the Board again denied service connection 
for a disability of the cervical spine on both direct and 
secondary bases.  In an Order dated October 3, 2006, the 
Court vacated the Board's July 2005 decision to afford it an 
opportunity to address evidence submitted by the veteran.  
The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran has been granted service connection for low 
back strain and sprain with right leg involvement, evaluated 
as 60 percent disabling.

2.  The veteran's in-service complaints referable to the 
cervical spine were acute and transitory and resolved without 
residual disability.

3.  A disability of the cervical spine was initially 
manifested many years after service, and the competent 
medical evidence establishes that it is not related to 
service or a service-connected disability.


CONCLUSION OF LAW

A disability of the cervical spine was not incurred in or 
aggravated by service; is not proximately due to or the 
result of a service-connected disease or injury; nor may 
arthritis of the cervical spine be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in August 2003, and March and August 2004 
letters, the RO provided notice to the veteran regarding what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA and private medical 
records, VA examination reports, and statements submitted on 
behalf of the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing, service medical records, and private 
and VA medical records, including examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  Id; Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).

Service connection is in effect for lumbar strain and sprain 
with right leg involvement, evaluated as 60 percent 
disabling.

The evidence supporting the veteran's claim includes the 
service medical records and post-service medical evidence.  
The service medical records disclose that the veteran was 
seen in June 1964 and reported that the previous day he had a 
stiff neck upon arising.  

In July 1992, a private chiropractor reported that he had 
seen the veteran in August 1991 for complaints including neck 
pain and stiffness of many years duration.  Following an 
examination, the diagnoses were lumbar disc degeneration, 
lumbar nerve root compression, sciatica and cervical 
myofascitis.  The examiner opined that the veteran's 
condition was the result of previous trauma to his spine due 
to the amount of degeneration present, the onset and 
chronicity of his symptoms.

Private and VA medical records reflect that the veteran was 
seen in 1996 for complaints including numbness of the 
fingers, toes, right hand, and left arm.  The assessment was 
sensory and peripheral neuropathy.  

During a VA examination of the peripheral nerves in January 
1997, the veteran related that he fell approximately 20 feet 
in service.  He stated that he fell flat on his back and that 
he was not sure of any injury to his neck at that time 
because his back hurt so much.  An X-ray study of the 
cervical spine revealed findings compatible with degenerative 
changes.  Following the examination, the impression was that 
the veteran had evidence for peripheral neuropathy, etiology 
unknown, as well as cervical and lumbar radiculopathy 
stemming from his service-related injury.

In August 1998, the physician who conducted the January 1997 
VA examination was requested by the RO to explain her 
comments concerning the veteran's neck disability.  She 
stated that it was based on the history as reported by the 
veteran that he fell 20 feet onto his back.  The examiner 
added that since the cervical spine is attached, in a sense, 
to the lumbar spine, it is conceivable that the veteran 
sustained a brachial plexus and cervical spine traction 
injury at the time of the fall in service.  

When examined by the VA in September 2002, the veteran 
asserted that he injured both his neck and lower back in 
service when he fell off the wing of a C-54 transport.  He 
stated that he thought he developed episodes of stiff neck 
with pain radiating into the back of his head, starting from 
the time of the injury in service.  X-ray studies of the 
cervical spine revealed degenerative disc disease and 
degenerative osteoarthritis.  The pertinent impressions were 
cervical spondylosis and atypical cervical radiculopathy on 
the right. 

In a statement dated in May 2003, H.H. Heym, M.D. related 
that the veteran had a history of an injury in 1964 with low 
back and upper back injury with neuropathy.  The physician 
asserted that he agreed that the cervical injury was part of 
the disability due to the presence of upper extremity 
neuropathy.

The evidence against the veteran's claim includes the service 
medical records and the post-service medical evidence.  
Although it is true, as the veteran asserts, that he fell 
while in service and hurt his back, there is no indication in 
the service medical records that he sustained an injury to 
the neck in this incident.  As noted above, while the veteran 
did report a stiff neck in June 1964, he did not relate this 
to the fall several months earlier.  The only findings when 
examined at that time concerned the low back, and the Board 
notes that he was treated with a heat lamp to the lower back 
for several days following his complaints.  In addition, 
there are no abnormal findings concerning the neck during 
service.  The Board further observes that the spine and neck 
were evaluated as normal on the discharge examination in 
August 1965.

The available records from the veteran's service with the 
Reserves are also negative for complaints or findings 
pertaining to the cervical spine.  

When seen at a private facility in December 1990, the veteran 
reported back pain.  He denied any history of trauma or 
surgery to the neck or back.  The initial indication of any 
complaints referable to the neck was when the veteran was 
seen by the chiropractor in August 1991.  During a VA 
examination in April 1995, the veteran described how his low 
back became symptomatic after a fall off the wing of a plane 
in 1964.  However, there were no complaints or findings 
concerning the cervical spine at that time.

The veteran has submitted pain logs which reflect the veteran 
recording the pain he experienced in 1996 and 1997, including 
back pain and pain in the lower and upper extremities, as 
well as other pain and neuromuscular symptoms.  These logs do 
not have any probative value in assessing the onset or 
etiology of any current disability of the cervical spine.

The veteran was again afforded a VA examination in September 
2002.  The examiner reviewed the claims folder.  He noted 
that the veteran asserted that he had injured both his neck 
and low back when he fell off a plane's wing in service.  
Following the examination, the physician commented that it 
was his opinion that the veteran's cervical spine condition 
was not due to an injury that occurred in service, nor was it 
caused or aggravated by the lumbar spine disability.  He 
stated that they were two separate conditions.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this case, the medical opinions supporting the 
veteran's allegations provided no rationale to support their 
conclusion, nor was an accurate history obtained.

The Board, accordingly, attaches greater probative value to 
the opinion provided by the VA physician that was premised on 
a review of the record.  It is significant to point out that 
the veteran's initial complaint following service concerning 
his cervical spine was not until 1991.  His history is 
inconsistent in that he has, at times, denied sustaining an 
injury to the neck in service.  The Board acknowledges that a 
VA physician concluded in August 1998 that it was conceivable 
that the veteran had sustained a cervical spine traction 
injury in service.  In addition to being speculative, the 
opinion was predicated, however, on the veteran's history of 
his injury.  There is no indication that it was based on a 
review of the claims folder, which shows no injury to the 
cervical spine during service or for many years thereafter.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
disability of the cervical spine, to include on a secondary 
basis.

The most recent Court Order directed that the Board address 
some evidence referred to by the veteran in an April 2005 
statement.  He mentioned a note from a VA physician, and 
statements from Dr. Heym and a massage therapist.  In this 
regard, the statements from the VA physician in January 1997 
and August 1998 were discussed above.  The Board also notes 
that Dr. Heym found that the cervical spine disability was 
part of the veteran's overall back disability.  As with other 
favorable opinions of record, Dr. Heym did not review the 
record.  Accordingly, all such opinions are of limited 
probative value.  Finally, the Board acknowledges that a 
massage therapist wrote in March 2004 that she had treated 
the veteran since 1994 for complaints including neck and 
shoulder pain, and that he also had low back pain.  The 
statement, however, does not relate any current disability of 
the cervical spine to service or the veteran's service-
connected low back disability.  Thus, the Board finds that 
the evidence referred to by the veteran does not alter its 
conclusion that a cervical spine disability is not related to 
service or a service-connected disability.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a cervical spine disability, to 
include on a secondary basis, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


